DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3, 5 – 7 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 20, 2021. 

Newly submitted claim 17 is directed to a non-elected species of application tool used for applying paste: applying by a caulk gun (see page 2 of the restriction 
Since applicant has received an action on the merits for the originally presented invention and elected species, this invention and species has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 17 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 2, 4, 8, 11 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim has been amended to recite a step of “applying a moisture-cure hybrid synthetic resin paste ....to form a waterproof barrier at a time of application”.  In their response to the previous Office Action filed on March 22, 2022, the time of application” [emphasis added].  However, the claimed applying step encompasses the action of application and that the action of application as described results in the formation of the waterproof barrier. The step of application inherently involves some expenditure of a length of time, but as written the claim may also encompasses a point in time. Furthermore, as written and in the context of the previous interpretation of “a time” , it becomes unclear if “of application” refers to a total length of time by which the application step must be constrained by to form the recited waterproof barrier, if the “a time of application” refers to the formation of the waterproof barrier while performing the applying step, or if the “application” recited in the phrase refers to another unrecited application step or object.  The instant specification does not expressly recite any indication of a “time of application” with respect to the formation of the waterproofing barrier and does not expressly recite “time of application” or any indication of what sense of “time” is being referenced. In view of a lack of direction within the instant specification and the multiple senses of “time” that may be construed by the limitation, there is lack of clarity to the metes and bounds of the claimed invention, rendering the claim indefinite. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 2, 4, 8, 11 – 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In light of the indefiniteness of the claims, the claims encompass an interpretation where the waterproof barrier is formed instantaneously or at the time of another application of another unrecited step or object.  The originally filed disclosure does not describe or mention “forming a waterproof barrier at a time of application”. Applicant also has not provided where in the specification support for the limitation may be derived.  While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971).  While the originally filed disclosure does discuss embodiments that describe that the application of the claimed paste and that the application results in “watertight seals” (see e.g. [19] of originally filed specification), there is no guidance provided on the amount of time between application and formation of the seal, or toward other embodiments encompassed by the recited step (e.g. application of the resin to formation of the waterproof barrier after application of a catalyst as potentially encompassed in light of the indefiniteness of the claims).
In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989). Accordingly, there is no reasonable conveyance to one of ordinary skill in the art that the inventor or joint inventor has possession of the claimed invention at the time the application was filed.

Claim Rejections - 35 USC § 103
Claims 1, 2, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. JP 2003176699A (of record, machine translation provided, hereafter “Shimizu”).
Regarding claims 1 and 8, Shimizu is directed to the formation of a waterproof layer on surfaces of a structure or bedrock that is wet ([0001]). Shimizu discloses carrying out a method comprising: providing as a paste a wet-adhesive epoxy “Eponike EP#880” with a curing agent [hybrid synthetic resin] that cures in water [moisture-curable] ([0005], [0007] – [0008], [0012]); applying by e.g. roller brush the epoxy resin before [on wet surface] and after [second surface opposite wet surface] applying a cloth placed over a water leakage along the crack [covering the aperture]  and along the entire surface [surface area more than the area of the crack] in an amount to form a waterproof barrier to stop leakage.
While Shimizu does expressly describe covering the entire surface of a water leakage area and the surface around the water leakage area, Shimizu does not expressly teach that the surface area of the applied moisture-cure hydrid synthetic resin paste is specifically about 200% or more of the surface area of the crack/aperture.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05. 
Furthermore, Shimizu discloses that in prior art, an organic/inorganic material is typically filled or pressed into a crack to fill the crack ([0003]). However, such methods prevent waterproofing the surfaces as a whole against water because water tends to leak between the injected material and the surface of the crack, and also because merely sealing the crack does not prevent water leakage at nearby other weak parts ([0003] – [0004], [0006]). Shimizu’s method overcomes the recognized problems by applying material to whole surfaces.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Shimizu to specifically apply the moisture-cure hybrid synthetic resin paste at about 200% or more of the surface area of the aperture as a matter of routine experimentation in order to sufficiently seal and cover the surfaces of cracks as well as to help prevent future leakage due to water pressing on other weak spots of a surface, as taught by Shimizu. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.

s 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Furuhashi JP 2015189877A (of record, machine translation provided, hereafter “Furuhashi”) in view of Shimizu.
Regarding claims 1 and 4, Furuhashi is directed to a method of sealing a water leakage point of an artificial structure in the presence of water (page 1 1st paragraph). Furuhashi discloses the steps of: providing a base resin comprising a two-component underwater curing epoxy resin [hybrid synthetic paste] with a liquid curing agent that swells across cracks and gaps on a wet surface; and directly applying a quantity to stop water leakage at the time of application (page 1 1st paragraph, page 3 5th paragraph, page 4 1st – 5th paragraphs).
Furuhashi does not expressly teach that the surface area of the applied moisture-cure hydrid synthetic resin paste is specifically about 200% or more of the surface area of the crack/aperture.
The facts and discussion concerning sealing entire surfaces disclosed in Shimizu as discussed above also apply in view of the present rejection, mutatis mutandis.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Furuhashi by applying their two-component underwater curing epoxy resin across more than the disclosed gap [aperature] because Shimizu teaches that applying across entire surfaces aids in a.) preventing leakage from interfaces between apertures and the sealing plug and b.) helps prevent future water leakage due to other weak points nearby the original aperture.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu as applied to claims 1, 2, and 8 above, and further in view of Kerlek et al. US 5,763,070 A (hereafter “Kerlek”).
Regarding claim 11, Shimizu discloses that the resin can be applied by a roller brush or the like ([0007]).
Shimizu does not expressly teach applying the resin using a spatula.
In analogous arts,  Kerlek is directed to articles having a moisture-resistant surface and preparation methods for such as surface (Abstract). Kerlek discloses an epoxy resin that is used to form the moisture-resistant surface (Col 2 lines 50 – 54, col 4 lines 5 – 12). Kerlek discloses that such resins can be applied by suitable tools such as spatulas, paint rollers, trowels and brushes (col 4 lines 50 – 60). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Shimizu by applying the epoxy resin Eponike with a spatula because as taught by Kerlek, the use of a spatula is known to be suitable for the purpose of applying epoxy resins.  The courts have held that the Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).
	
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu as applied to claims 1, 2, 8 above, and further in view of Peng US 2004/0211139 A1 (hereafter “Peng”).
Regarding claim 12, Shimizu does not expressly teach a step of painting the surface subsequent to the application of the hybrid synthetic resin paste.
	In analogous art, Peng is directed to elastomeric joint tapes for e.g. waterproofing pipes (Abstract; [0012]).  Peng discloses a step of painting a surface subsequent to application of a paste (an applied adhesive in gaps between joints is treated with a finishing coat = a paint (painting a surface subsequent to application of a
Paste); Abstract; [0021], [0021], [0023], [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Shimizu by providing a step of painting a surface subsequent to the application of a hybrid synthetic resin paste as previously disclosed by Peng, for the benefit of sealing a water leak by applying a composition (Anazawa; abstract; paragraph (0007]) on a surface using a composition that cures fast (Anazawa; abstract; paragraph [0007)) and can be painted (Peng; column 2, lines 8-17) to provide a desired aesthetic finish.

s 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Furuhashi in view of Shimizu, Terrier FR 2947753 A1 (machine translation provided, of record, hereinafter “Terrier”), Suzuki JP 7-305343 A (of record, machine translation provided, hereafter “Suzuki”) and Dimino US 4,281,794 (hereafter “Dimino”).
Regarding claim 13 – 14, Furuhashi discloses a method of stopping a water leakage point [repairing a leak] of an artificial structure in the presence of water, such as containers and tanks (Page 1 1st paragraph). Furuhashi discloses a method of forming and repairing leaks comprising: providing a container or portion thereof, wherein the container or portion thereof has an interior and is at least partially filled with water (Abstract; page 2 1st – 2nd paragraph, page 4 5th paragraph); having present [forming] an aperture in the container or portion thereof, whereby water gushes from the interior and out through the aperture (Abstract; page 2 4th paragraph); and applying a quantity of a moisture-cure, hybrid synthetic resin paste onto the container or portion thereof to cover the aperture and form a waterproof barrier stop the leakage of the vessel for storing water, wherein the composition is underwater curable [moisture-curable] to
completely stop the leakage by water cutoff [applying a quantity to cover the aperture and form a waterproof barrier](abstract; page 3, 5th  paragraph; page 4, 1st – 3rd paragraphs, page 4 last paragraph – page 5 3rd paragraph).
Furuhashi does not expressly teach that the surface area of the applied moisture-cure hydrid synthetic resin paste is specifically about 200% or more of the surface area of the crack/aperture, that the container is the wooden barrel, forming a leak comprising: forming an aperture in an end of the wooden barrel or portion thereof; and applying the paste onto the wooden barrel or portion thereof. Furuhashi also does not expressly 
With regards to the surface area of the applied moisture-cure hybrid synthetic resin:
The facts and discussion concerning sealing entire surfaces disclosed in Shimizu as discussed above also apply in view of the present rejection, mutatis mutandis.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Furuhashi by applying their two-component underwater curing epoxy resin across more than the disclosed gap [aperature] because Shimizu teaches that applying across entire surfaces aids in a.) preventing leakage from interfaces between apertures and the sealing plug and b.) helps prevent future water leakage due to other weak points nearby the original aperture.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Furuhashi in view of Shimizu to specifically apply the moisture-cure hybrid synthetic resin paste at about 200% or more of the surface area of the aperture as a matter of routine experimentation in order to sufficiently seal and cover the surfaces of cracks as well as to help prevent future leakage due to water pressing on other weak spots of a surface, as taught by Shimizu. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
With regards to the container being a  wooden barrel, and forming a leak comprising: forming an aperture in an end of the wooden barrel or portion thereof; and applying the paste onto the wooden barrel or portion thereof:
Terrier discloses a wooden barrel; and applying a paste onto a wooden barrel or portion thereof [applying a filling paste into a leakage point in a wooden barrel] (abstract). Terrier further discloses that leaks can appear through the staves of a barrer or at their ends [end of a barrel] (page 1 lines 24 – 29).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Furuhashi, in order to have provided a wooden barrel; and applying a paste onto a wooden barrel or portion thereof, as previously disclosed by Terrier, for the benefit of sealing a water leak of a wooden barrel, which is a type of container.
Further, Suzuki discloses forming a leak comprising: forming an aperture (using a chainsaw to form a vertical hole (a leak comprising: forming an aperture); abstract paragraph [0008)). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Furuhashi, in order to have provided forming a leak comprising: forming an aperture and an end of a barrel (or any other location of the barrel where a leak may occur), as previously disclosed by Suzuki, for the benefit of sealing a water leak of an article by utilizing a formed hole on a wall to establish construction suitable for water blocking (Suzuki; paragraph (0008)).
With regards to recirculating water into the wooden barrel or portion thereof to maintain a substantially constant water level in the wooden barrel:

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Furuhashi in view of Shimizu, Terrier, Suzuki by adapting the combined prior method to repair leaks and holes in the system disclosed by Dimino in order to have provided recirculating water into a wooden barrel or portion thereof to maintain a substantially constant water level in the wooden barrel, as previously disclosed by Dimino, for the benefit of sealing a water leak in the system of Dimino while keeping an article functional (Dimino; abstract as a coposition is suitable for underwater cure.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuhashi in view of Shimizu, Terrier, Suzuki and Dimino as applied to claims 13 – 14 above, and further in view of Kerlek.
Regarding claim 16, Furuhashi does not disclose wherein the moisture-cure, hybrid synthetic resin paste is applied with a spatula. 
In analogous arts,  Kerlek is directed to articles having a moisture-resistant surface and preparation methods for such as surface (Abstract). Kerlek discloses an epoxy resin that is used to form the moisture-resistant surface (Col 2 lines 50 – 54, col 4 lines 5 – 12). Kerlek discloses that such resins can be applied by suitable tools such as spatulas, paint rollers, trowels and brushes (col 4 lines 50 – 60). 
Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).

Response to Arguments
Applicant's arguments filed on March 22, 2022 have been fully considered but they are not persuasive.

Applicant’s principal arguments are: 
a.) Shimzu fails to disclose, teach, or suggest sealing an aperture by applying a paste "directly onto the surface to cover the aperture while discharging water and to form a waterproof barrier at a time of application" as presently claimed.  
b.) Furuhashi and Shimizu fails to disclose, teach, or suggest that the step of applying the paste forms a waterproof barrier at a time of application. The components of Furuhashi must swell and cure after application to subsequently stop the water leakage rather than forming a waterproof barrier at the time of application as claimed. 
	c.) Dimino fails to disclose, teach, or suggest recirculating the water into the

 
	In response to the applicant's arguments, please consider the following comments.
a.)  As a preliminary matter, During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005).  Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.
	The claim has been amended to recite that a step of “applying a moisture-cure, hybrid synthetic resin paste directing onto the [wet] surface ... while discharging water and to form a water proof barrier at a time of application ...”.  While the limitation “while discharging water” is placed next to the limitation “to cover the aperture”, both phrases are not necesarily linked to be dependent to one another words. In other words, both are limitations of the action of applying; as recited, the limitation of “while discharging water” does not necessitate that the water is being discharged from the aperture.  The scope of the claim therefore only requires that the recited resin placed is being applied while discharging water and that the resin paste  placed is being applied to cover the aperture.  
and along the entire surface [surface area more than the area of the crack] in an amount to form a waterproof barrier to stop leakage ([0005], [0007] – [0008], [0012]). While Applicant contends that Shimizu requires temporary diversion of water, rather than directly to the surface while discharging water, water is still flowing when the moisture-cure hybrid synthetic resin past is applied directly to the surface to cover an aperture, fully within the scope of the amended claim. Even assuming arguendo that the claim requires that water is being discharged from the aperture, Shimizu discloses that the U-shaped groove is cut to induce [i.e. flow] the water leak without applying pressure to the water leak so that the water leaks freely [i.e. discharge] ([0007]). Shimizu does not subsequently disclose that the water stops flowing from the crack [aperture], merely that the path of flow is changed.  In light of the scope of the amended claim, the Examiner respectfully disagrees that Shimizu does not render obvious the subject matter claimed in the manner detailed above.
	b.) In view of the indefiniteness of the claims, the claims encompass embodiments where the limitation of a time of application refers to the length of time executing the applying step. The claims therefore encompasses embodiments where the formation of the waterproofing barrier occurs as a result of the application step.
c.) The Examiner notes that the limitation concerning an aperture being on an end of the barrel is disclosed by Terrier in the manner explained above. With regards to Applicant’s contention that the barrel taught by Dimino having a constant water level is In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). The teaching of a barrel with the claimed end aperture is provided by Terrier.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717